per curiam:
El 30 de diciembre de 1997, el Área de Que-rellas de la Oficina de Ética Gubernamental (en adelante O.E.G.) presentó una querella contra el Lie. Julio C. Sil-vagnoli Collazo (en adelante el querellado). Le imputó la violación del Art. 3.2(c) de la Ley Núm. 12 de 24 de julio de 1985, según enmendada, conocida como la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. sec. 1822(c).(1) Además, le imputó infracción al Art. VI, Sec. 9 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, el cual establece que las propiedades y los fondos públicos sólo se utilizarán para fines públicos.
A tenor de lo anterior, le impuso una multa administra-tiva de dos mil dólares ($2,000). La O.E.G. y el querellado acordaron que este último pagaría la multa en cuatro (4) plazos de quinientos dólares ($500) mensuales, a partir de 1ro de julio de 1999. Mediante dicha estipulación, el que-rellado admitió haber infringido el Art. 3.2(c) de la Ley de Ética Gubernamental del Estado Libre Asociado de Puerto Rico, supra, razón por la cual la O.E.G. nos refirió este *535asunto para que evaluásemos las posibles violaciones a la ética profesional.
I
El 9 de julio de 1999, el Lie. Hiram R. Morales Lugo, Director de la O.E.G., presentó ante nos una queja contra el querellado imputándole violaciones a los Cánones 6 y 38 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX. Ello fue así, por utilizar doscientas sesenta y seis punto veinticinco (266.25) horas laborables —de su trabajo como Asesor Legal del Municipio de Ponce— para atender casos privados, devengando cuatro mil cuatrocientos setenta y cinco dóla-res con ochenta y un centavos ($4,475.81) sin prestar ser-vicio alguno a su patrono.(2)
El 10 de agosto de 1999, el querellado contestó la queja. Alegó que renunció a su puesto y aceptó el pago de la multa administrativa para no perjudicar al Hon. Rafael Cordero Santiago, Alcalde de Ponce, quien había sometido su nom-bramiento a la Asamblea Municipal de Ponce para un nuevo término como Asesor Legal. Manifestó, además, que en la resolución de la O.E.G. de 9 de julio de 1999, se emi-tieron una serie de juicios sobre su conducta profesional sin pasar prueba que la sustentara, e ignorando que para poder cumplir con sus funciones de Asesor Legal, tenía que trabajar en exceso de su horario regular de trabajo —in-cluso noches y fines de semana— sin devengar salario adicional.
El Director de la O.E.G. replicó la contestación del que-rellado el 19 de agosto de 1999. Señaló que tanto la Reso-lución de 9 de julio de 1999 como la presente queja están basadas en los hechos estipulados por las partes. Añadió que, tratándose de un abogado, los Cánones del Código de *536Ética Profesional lo obligan a referir este asunto ante nuestra consideración.
El 10 de febrero de 2000, el Procurador General pre-sentó su informe. Indicó que no existe legislación que les impida a los funcionarios públicos ejercer la práctica pri-vada de la abogacía, dentro o fuera de las horas laborables. Señaló, además, que el querellado no incurrió en conducta antiética al practicar privadamente la. abogacía en su ho-rario regular de trabajo como Asesor Legal del Municipio de Ponce, por cuanto no surge del expediente que dicho municipio le prohíba a sus asesores ejercer privadamente la abogacía. Con respecto al Canon 6 del Código de Ética Profesional, supra, expresó que no existía prueba de que el querellado hubiese representado intereses opuestos a los del Municipio de Ponce.
No obstante lo anterior, destacó la posible violación al Canon 38 del Código de Ética Profesional, supra, por el querellado firmar las hojas de asistencia como si estuviese realizando las funciones inherentes a su cargo público, cuando en realidad ejercía la profesión de abogado en su carácter privado.
El 3 de marzo de 2000, la O.E.G. compareció mediante Réplica al Informe del Procurador General. Se opuso al planteamiento del Procurador General referente a la su-puesta ausencia de legislación, razón por la cual hizo refe-rencia al Art. 13(c) del Reglamento de Ética Gubernamen-tal, Reglamento Núm. 4827, Oficina de Ética Guber-namental, de 23 de noviembre de 1992, el cual dispone:
(C) Ningún funcionario o empleado público aceptará otro empleo, ni sé dedicará a cualquier actividad comercial, profe-sional o de otra naturaleza, en las siguientes circunstancias:
1) Cuando esté o parezca estar en conflicto sustancial con los intereses de la agencia ejecutiva para la cual trabaja o con los intereses del Gobierno.
2) Cuando interfiera o razonablemente se pueda esperar que influya en el desempeño de sus funciones oficiales.
*5373) Cuando le impida prestar una jornada completa de tra-bajo a la agencia.
4) Cuando traiga descrédito a la agencia o al Gobierno. (Én-fasis suplido.)
Sobre este particular señaló, además, la aplicabilidad del Art. VI, Sec. 9 de la Constitución del Estado Libre Aso-ciado de Puerto Rico, supra, y del Art. 3.2(c) de la Ley de Etica Gubernamental, supra. Asimismo, trajo a colación el Art. 216 del Código Penal de Puerto Rico, 33 L.P.R.A. sec. 4391, el cual rige los delitos contra los fondos públicos. En lo pertinente, el inciso (a) dispone:
Será sancionado con pena de reclusión por un término fijo de seis (6) años, pena de [sic] o multa que no excederá de diez mil (10,000) dólares, o ambas penas a discreción del tribunal, todo funcionario, empleado público o toda persona encargada de re-cibir, guardar, traspasar, desembolsar o en cualquier forma afectar fondos públicos, que realizare cualesquiera de los si-guientes actos:
(a) Sin autoridad legal se los apropiare en todo o en parte, para beneficio particular o el de otra persona.
Manifestó que, a su entender, el hecho de que un funcio-nario público practique activa y copiosamente la abogacía en horas laborables constituye una violación a los Cánones 6 y 38 del Código de Ética Profesional, supra, por antepo-ner los intereses de sus clientes a los del Pueblo de Puerto Rico y por infringir su deber de evitar la apariencia de conducta impropia. También indicó que la conducta del querellado de firmar las hojas de asistencia, a sabiendas de que su contenido era falso, violó el Canon 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX.
El 20 de marzo de 2000, el querellado presentó un es-crito mediante el cual aceptó el Informe del Procurador General. Señaló que, aun cuando sus actuaciones pudieron haber constituido una apariencia de conflicto, nunca tuvo la intención de crear esa mera apariencia. Hizo hincapié en que nunca se ha presentado una queja en su contra y alegó *538que las imputaciones en su contra esbozadas en la réplica de la O.E.G. no están sustentadas.
En cumplimiento con nuestro requerimiento, el Procu-rador General compareció el 7 de julio de 2000 para expre-sarse en torno a la réplica de la O.E.G. Se reafirmó en que, en el presente caso, no existe prueba de conflicto de inte-reses, ni tampoco un precepto legal que expresamente pro-híba que un funcionario público ejerza la práctica privada de la abogacía, fuera o dentro de horas laborables. No obs-tante, reconoció que el querellado admitió haber cobrado del Municipio de Ponce un salario ascendente a cuatro mil cuatrocientos setenta y cinco dólares con ochenta y siete centavos ($4,475.87) por servicios no prestados; monto que devolvió mediante la correspondiente retención del pago de las licencias acumuladas. Por último, concluyó que el que-rellado no ejerció su buen juicio al cobrar por unos servi-cios no prestados, lo cual constituyó una violación a los Cánones 35 y 38 del Código de Ética Profesional, supra.
El 10 de agosto de 2000, compareció el querellado me-diante Réplica a “Escrito en Cumplimiento de Orden”. Adujo que lo estipulado con la O.E.G. tuvo el propósito de ponerle fin a la campaña de des acreditación político-partidista en contra del Alcalde de Ponce. Además, solicitó el archivo de la presente queja.
Por último, el 6 de noviembre de 2000, el querellado nos informó que el Lie. Luis E. Rodríguez Santiago, entonces Presidente del Comité Central del Partido Independentista Puertorriqueño de Ponce, tenía un contrato profesional con el Municipio de Ponce como Asesor Legal del Instituto Pon-ceño del Hogar. Alegó que la queja presentada en su contra se produjo a raíz de la cancelación de dicho contrato.(3)
Así las cosas, mediante Resolución de 1ro de diciembre de 2000, dimos por sometido este asunto.
*539II
El Canon 6 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, dispone:
Al prestar sus servicios profesionales' ante organismos legis-lativos o administrativos el abogado debe observar los mismos principios de ética profesional que exige su comportamiento ante los tribunales. Es impropio de un abogado ocultar su ges-tión profesional ante dichas agencias gubernamentales me-diante el empleo de terceros o de medios indirectos para promo-ver determinada acción gubernamental en interés de su cliente. Un abogado que ejerza su profesión y que además ocupe un cargo legislativo o gubernamental debe anteponer el interés pú-blico al de su cliente cuando ambos vengan en conflicto e inme-diatamente renunciar la representación del cliente. (Énfasis suplido.)
En García O’Neill v. Cruz, 126 D.P.R. 518 (1990), resol-vimos que, contrario al conflicto de intereses dispuesto en él Canon 21 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, la norma de incompatibilidad entre las funciones gu-bernamentales y las del abogado esbozada en el citado Canon 6 no requiere una relación abogado-cliente dual. Sobre este particular, expresamos que “[b]asta con que en el ejer-cicio de la función de abogado su actuación sea incompatible con la situación y circunstancias del caso para que re-sulte obvio que la representación legal es impropia, por afectar la independencia profesional del abogado frente a otro interés público o privado”. García O’Neill v. Cruz, supra, pág. 525.
El Canon 6 del Código de Ética Profesional, supra, re-quiere que, de estar en conflicto el interés público y el ejer-cicio de la profesión legal, el abogado tiene que anteponer el interés del Estado y renunciar a la representación legal de su cliente. No surge del expediente que el querellado haya asumido la representación legal de un cliente cuyo interés esté en conflicto con sus funciones como Asesor Legal del Municipio de Ponce. En virtud de lo anterior, con-*540cluimos que el querellado no infringió el Canon 6 del Código de Etica Profesional, supra.
Por otra parte, el Canon 35 del Código de Ética Profesional, supra, establece lo siguiente con respecto al deber de los abogados de ser sinceros y honrados:
La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada.
No es sincero ni honrado el utilizar medios que sean incon-sistentes con la verdad ni se debe inducir al juzgador a error utilizando artificios o una falsa relación de los hechos o del derecho. Es impropio variar o distorsionar las citas jurídicas, suprimir parte de ellas para transmitir una idea contraria a la que el verdadero contexto establece u ocultar alguna que le es conocida.
El abogado debe ajustarse a la sinceridad de los hechos al examinar los testigos, al redactar afidávit u otros documentos, y al presentar causas. El destruir evidencia documental o faci-litar la desaparición de evidencia testifical en un caso es tam-bién altamente reprochable. (Énfasis suplido.)
A tenor del Canon 35 del Código de Ética Profesional, supra, todo abogado ha de ser honrado y sincero ante los tribunales, para con sus clientes y con sus demás compañeros. In re Aguila López, 152 D.P.R. 49 (2000). Sobre este particular, hemos expresado que no es sincero ni honrado el utilizar medios que sean incompatibles con la verdad. In re Irizarry, González, 151 D.P.R. 916 (2000).
No albergamos duda de que el querellado proveyó información falsa al certificar en las hojas de asistencia que estaba llevando a cabo funciones inherentes a su cargo, cuando en realidad estaba desempeñando gestiones privadas de la abogacía para su propio beneficio. Al así actuar, el querellado engañó a su patrono, el Municipio de Ponce. Sin embargo, el deber de sinceridad y honradez que dispone el Canon 35 del Código de Ética Profesional, supra, es para con el juzgador, los clientes y los compañeros abogados. Por consiguiente, concluimos que el licenciado *541Silvagnoli Collazo tampoco incurrió en violación al Canon 35 del Código de Etica Profesional, supra.
En lo pertinente al deber de exaltar el honor y la digni-dad de la profesión y de evitar la apariencia de conducta impropia, el Canon 38 del Código de Ética Profesional, supra, establece:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia.
En In re Ortiz Brunet, 152 D.P.R. 542 (2000), citando a In re Coll Pujols, 102 D.P.R. 313, 319 (1974), expresamos que “[c\ada abogado es un espejo en que se refleja la imagen de la profesión .... toda que debe representar con limpieza, lealtad, y el más escrupuloso sentido de responsabilidad”. (Énfasis suplido.)
Reiteradamente, hemos manifestado que el abogado ha de desempeñarse con dignidad y alto sentido del honor, aunque ello conlleve ciertos sacrificios personales. In re Colón Ramery, 133 D.P.R. 555, 562 (1993). Este Tribunal también ha sido enfático en que todo abogado debe conducirse en forma digna y honorable, tanto en la vida privada como en el desempeño de su profesión. In re Irizarry, González, supra, pág. 924.
El licenciado Silvagnoli Collazo admitió haber devengado un ingreso del municipio por servicios no rendidos. Lo anterior implica el cobro indebido de fondos públicos. Ciertamente, tal conducta constituye una violación al Canon 38 del Código de Ética Profesional, supra. Dicho precepto obliga a los miembros de la clase togada a preservar el honor y la dignidad de la profesión. También les impone el deber de evitar la apariencia de conducta profesional impropia.
Dicho lo anterior, concluimos que el licenciado Silvag-noli Collazo infringió el Canon 38 del Código de Ética Pro-*542fesional, supra, al atender la práctica privada de la aboga-cía durante horas laborables, por las cuales cobró al Municipio de Ponce luego de certificar su asistencia, en lugar de dedicarse a ejercer las funciones inherentes a su puesto de Asesor Legal.
Reconocemos como atenuantes que el licenciado Silvag-noli Collazo pagó una multa administrativa ascendente a dos mil dólares ($2,000) a la O.E.G. y, además, reembolsó mediante retención del pago de las licencias acumuladas por el Municipio de Ponce, los salarios devengados por las horas que no trabajó.

Se dictará sentencia ordenando la suspensión inmediata del licenciado Silvagnoli Collazo del ejercicio de la aboga-cía por el término de tres (3) meses a partir de la notifica-ción de la sentencia.


Se dictará sentencia de conformidad.

El Juez Asociado Señor Rebollo López emitió una opi-nión de conformidad. El Juez Presidente Señor Andreu García y el Juez Asociado Señor Fuster Berlingeri no intervinieron. El Juez Asociado Señor Rivera Pérez no interviene.
— O —

(1) Dicho artículo dispone que “[njingún funcionario o empleado público utili-zará los deberes y facultades de su cargo ni la propiedad o fondos públicos para obtener, directa o indirectamente para él, para algún miembro de su unidad familiar, ni para cualquier otra persona, negocio o entidad, ventajas, beneficios o privilegios que no estén permitidos por ley”. Art. 3.2(c), 3 L.P.R.A. sec. 1822(c).


(2) El Municipio de Ponce recobró dicha cuantía mediante la retención del pago global de las licencias acumuladas para la fecha en que cesó en su puesto.


(3) Según el querellado, el licenciado Rodríguez Santiago encabezó una campaña radial contra su tercer nombramiento como Asesor Legal del Municipio de Ponce con el propósito de causarle daño político a su alcalde, Hon. Rafael Cordero Santiago.